Per Curiam.
This is an application for the allowance of a writ of certiorari to review an alleged assessment and levy against petitioner’s property for water service and also to review a sale of such lands for the non-payment of such imposed lien.
We think that the question of the legality of such assessment and sale is sufficiently raised to warrant the allowance of the writ, and, therefore, upon the presentation of the writ to the presiding justice of this branch of the court the allocatur will be signed.